DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 and 03/09/2021 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Examiner Note
The Examiner performed the three prong test for the terms like “local engine” and “virtual engine” in the limitations and these terms are not a generic place holder and thus, they do not invoke 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett et al. (WO. 2017/064560 A1, hereinafter Doggett) in view of Ghai et al. (US. Pub. No. 2015/0237667 A1, hereinafter Ghai).
Regarding claim 1. 
             Doggett teaches a system enabling software engine virtualization and dynamic resource and task distribution across edge and cloud (Doggett teaches in ¶ [0045], the system exhibits distributed intelligence by enabling a control/automation application to be logically defined and distributed and re-distributed to run on one or more hosts e.g., virtual machine on a server and further teaches in ¶ [0077] that the enabling applications for example, 535 of Fig. 5 are executed in a computes nodes 515 which provide resources to the system that physically distributed and managed by the fog server controller 510 of Fig. 5 or private cloud while other compute nodes such as smart connected devices operate at the edge), comprising: 
            at least one cloud server comprising memory and at least one processor (Doggett, ¶ [0221], the computer 2500 of Fig. 25 includes a server, client devices, compute nodes, controller nodes e.g., fog the at least one cloud server hosting a virtualization logic component and at least one cloud engine of a software engine (Doggett teaches in ¶ [0066] that the "fog server" or "fog platform" which is equivalent to “cloud server “performs installation in the form of one or more compute and/or control nodes to manage the entire automation system or a portion thereof in a cloud management system which is equivalent to “cloud engine” into one or more compute and/or control nodes “a virtualization logic component” in a virtualization infrastructure on which automation system(s) can be run and/or managed and host themselves to execute guests which include applications and/or software implementations of physical components or functional units and an automation portal or system software 440.), the at least one cloud engine configured to store and process application data from one or more applications (Doggett teaches in ¶ [0066] that a cloud management system which is equivalent to “cloud engine” has been localized into one or more compute and/or control nodes and further the management and the fog server 405 aggregate and store or and analyze data to report the analytic data to the cloud 450 of Fig. 4 execute applications and/or software implementations of physical components); 
            one or more client devices connected to the at least one cloud server via a network, the one or more client devices hosting at least one local engine of the software engine (Doggett teaches in ¶ [0065] that the fog server 405 of Fig. 4 linked to smart devices 415A and 415B of Fig.4 which are equivalent to “one or more client devices” and further teaches in ¶ [0066] that the fog server “one or more cloud server” enables virtualization by providing a virtualization infrastructure on which automation system(s) can be run and/or managed. The virtualization infrastructure includes compute nodes which execute hosts such as virtual machines and further the hosts themselves can execute guests which include applications and/or software implementations of physical components or functional units and an automation portal or system software 440), the at least one local engine configured to store and process application data from the one or more applications and to provide output to users (Doggett teaches in ¶ [0221] that an exemplary machine or computer or apparatus which functionally is equivalent to “at least one local engine” that may perform various operations, and store various information generated and/or used by such operations and further teaches in Fig. 5 and ¶ [0077] that the an application element 535 of Fig. distributed or outputted via fog server controller element 510 of Fig. 5 to the compute nodes element 515 of Fig. 5 which is equivalent to user device); and 
         a virtual engine hosted across edge and cloud, the virtual engine configured to virtualize, via the virtualization logic component, one or more system network components, the one or more applications, and components of the at least one cloud engine and the at least one local engine (Doggett teaches in ¶ [0045], the system exhibits distributed intelligence by enabling a control/automation application to be logically defined and distributed and re-distributed to run on one or more hosts e.g., virtual machine which is equivalent to “ a virtual engine” on a server and also teaches in ¶ [0066] that the "fog server" or "fog platform" which is equivalent to “cloud server” performs installation in the form of one or more compute and/or control nodes to manage the entire automation system or a portion thereof in a cloud management system into one or more compute and/or control nodes which are equivalent to “a virtualization logic component” in a virtualization infrastructure on which automation system(s) can be run and/or managed and host themselves to execute guests which include applications and/or software implementations of physical components which are equivalent to “one or more network components” or functional units and an automation portal or system software 440 and further teaches in ¶ [0077] that the network resources 560 of Fig. 5 includes virtual network resources in the fog server, physical infrastructure resources in switching/routing hardware or infrastructure resources located in smart connected devices). Doggett also teaches in ¶ [0066] about a the at least one cloud server” but, Doggett does not explicitly teach creating a virtual layer connected to the one or more client devices via the network.
         However Ghai teaches creating a virtual layer connected to the one or more client devices and the at least one cloud server via the network (Bloch teaches in ¶ [0054] by creating virtual Layer 2 networks, customer devices equivalent to “one or more client devices” connect to the core network at Layer 2).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of creating virtual layer for customer devices to be connected via the core network at Layer 2 ([0054]) of Ghai into a system of controlling application to be logically defined and distributed and re-distributed to run on one or more hosts e.g., virtual machine ([0045]) of Doggett. One would have been motivated to do so since this system allows a centrally managed Wi-Fi to enable a large number of user devices to be connected into the created virtual layer 2 in order to transfer data between nodes on a network segment across the physical layer efficiently. 

Regarding claim 2.
           Doggett in view of Ghai further teaches one or more fog servers comprising memory and at least one processor (Doggett, ¶ [0221], the computer 2500 of Fig. 25 includes a server, client devices, compute nodes, controller nodes e.g., fog server which is equivalent to “cloud server” and one or more processors 2505 of Fig. 25 and memory 2510 of Fig. 25), the fog servers being located in areas proximate to the one or more client devices and configured to assist the at least one cloud server and the one or more client devices in the processing of application data from the one or more applications (Doggett teaches, ¶ [0205], the compute node selection component can select, based at least in part on any time sensitive processing and communication requirements of the virtualized component at run time, candidate compute resources from the available compute resources and can be in physical , wherein the functions of the fog servers are abstracted within the virtual layer (Doggett also teaches in ¶ [0066] about a fog server and Ghai further teaches in ¶ [0054] that by creating a virtual layer performing a connection and further teaches in ¶ [0057] that when the device moves from one radio node to another distracted using virtual Layer 2 tunnels (e.g., Layer 2 data routed via IP connections)).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of updating the location of the movement of the devices ([0057]) of Ghai into the fog server ([0221]) of Doggett invention. One would have been motivated to do so since this system providing a high-performance equipment to participate with exponentially large number of transactions of data per second from the fog server via the virtual layer in a minimal cost.

Regarding claim 3. 
        Doggett further teaches wherein the one or more applications are hosted by the one or more client devices, cloud servers, fog servers, or combinations thereof (Doggett teaches in ¶ [0160] that the monitoring component 1712 can also monitor guests (e.g., applications running on hosts), physical and virtual network elements and further teaches in ¶ [0065] that the fog server 405 of Fig. 4 linked to smart devices 415A and 415B of Fig.4 which are equivalent to “one or more client devices”).
Regarding claim 4.
        Doggett teaches at least one optimization component configured to assess engine task and system resource requirements from the one or more applications and to optimize the resource and task allocation based on said assessment (Doggett, ¶ [0160]-[0161] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine. The monitoring component 1712 can monitor the health and performance of computer nodes i.e., virtual machine, CPU and memory usage by detecting the resource usage statistics to optimize the performance of the virtual machine and to allocate or deploy on a compute node or virtual machine starts and stops executing an application as well as the resource usage, and can provide the start/stop time stamps and related resource usage statistics to the usage reporting component 1722); and
         at least one system resource distribution platform configured to distribute required engine tasks and system resources across edge and cloud on demand based on the optimization of the at least one optimization component (Doggett, ¶ [0160] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine and further teaches in ¶ [0164] that the node (i.e., virtual machine) selection component 1714  can be triggered by the configuring component 1708 in some embodiments. The fog server includes one or more compute nodes which may be physically distributed and may range in capabilities).
Regarding claim 5.
        Doggett teaches wherein the at least one system resource distribution platform comprises one or more virtual cells linked to a plurality of physical network resources (Doggett teaches in ¶ [0077] that the fog server or private cloud while other compute nodes such as smart connected devices operate at the edge to distribute resources to virtual network components which are equivalent to “one or more virtual cells” and further teaches in Fig. 12 how the fog server creates subsystem of virtual components which are equivalent to “one or more virtual cells” that can be connected or communicated to the physical components in order to distribute or deploy resources as disclosed in ¶ [0143]-[0144]).
Regarding claim 7. 
        Doggett teaches wherein the optimization component utilizes resource allocation parameters comprising one or more of server capabilities (Doggett, ¶ [0080], fog server 605 comprises compute nodes 615 which provide logic processing capabilities and can host applications); client capabilities (Doggett, ¶ [0206], rules can include a rule that governs type of compute resources suitable for a virtualization technology associated with a component and a rule that governs networking capability required for devices (i.e., client devices)); end-to-end response time (Doggett, ¶ [0068], a server or other computing devices) to get data to perform its functions. This has the advantage of faster response time (i.e., less latency) and savings on network bandwidth); application resources demand (Doggett, ¶ [0178], applications include a high speed motion control and cost of execution operational parameter can depend on the amount of processing time, resource consumption, processing capacity demand, and the like); demanded and available quality of service (Doggett, ¶ [0071], a set of architecture rules structuring the architecture at performances (Quality of Service or QoS)); service level agreement (Doggett, ¶ [0087], virtual network components 622) to control connectivity, bandwidth and latency, Service Level Agreements (SLAs) (e.g., re: deterministic response time/transfer time), traffic flow control, etc.); distance between devices and servers; bandwidth capacity (Doggett, ¶ [0160], bandwidth utilization (too high can indicate a rogue device) hosted on the compute nodes); or required level of detail, or combinations thereof (Doggett, ¶ [0178], process critical level can depend on level of redundancy, availability need of application, safety requirement, fall back options, and the like. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed all the limitations except for “distance between devices and servers”).
Regarding claim 10. 
wherein the one or more client devices include one or more mobile devices, personal computers, game consoles, media centers, smart contact lenses, or head-mounted displays (Doggett, ¶ [0099], client devices can include engineering stations, tablets 740 A, mobile devices 740B, laptop computers 740C, desktop computers 740D, human machine interfaces (HMIs)/mobile HMIs 790, and the like. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen to address at least mobile device and personal computer)
Regarding claim 11. 
Claim 11 incorporates substantively all the limitations of claim 1 in a method form and is rejected under the same rationale.
Regarding claim 12. 
Claim 12 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.
Regarding claim 13. 
Claim 13 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Claims 6, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett in view of Ghai further in view of Patel et al. (US. Pub. No. 2017/0308696 A1, hereinafter Patel).

Regarding claim 6. Doggett in view of Ghai teaches the system of claim 5.
         Doggett further teaches engine tasks to the one or more client devices in ¶ [0164] that the fog server includes one or more compute nodes which may be physically distributed and may range in wherein two or more virtual cells may be used in combination in order to dynamically allocate resources.
         However, Patel teaches wherein two or more virtual cells may be used in combination in order to dynamically allocate resources (Patel, ¶ [0038], the resource configuration module 202 may allow the VMM 104 to enable dynamic and automatic allocation of resources that may be provided by the hardware resource allocator module 204 based on the number of VMs sharing the resource, and deactivate dedicated allocation of a portion of the shared hardware resources for one or more VMs “two or more virtual cells”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resource configuration module 202 which includes virtual machine monitor (VMM) that can dynamically or automatically allocate resources to number of virtual machines ([0038]) of Patel into the fog server ([0221]) of Doggett further in view of Ghai invention. One would have been motivated to do so in order to the device accesses dedicated caches, buffers or resources for a VM such that an access is handled by the hardware resource manager module without exiting or transferring control to a virtualized machine monitor, thus maintaining high level of performance for the computing device.

Regarding claim 14. Doggett in view of Ghai teaches the method of claim 11. 
       Doggett further teaches assessing, by at least one optimization component in the virtual engine, engine task and system resource requirements from the one or more applications (Doggett, ¶ [0160]-[0161] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine. The monitoring component 1712 can monitor the health and performance of computer nodes i.e., virtual machine, CPU and memory usage by detecting the resource usage statistics to optimize the performance of the virtual 
         optimizing, by the at least one optimization component in the virtual engine, the allocation of engine tasks and system resources based on said assessment (Doggett, ¶ [0160] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine and further teaches in ¶ [0164] that the node (i.e., virtual machine) selection component 1714  can be triggered by the configuring component 1708 in some embodiments. The fog server includes one or more compute nodes which may be physically distributed and may range in capabilities).
          Doggett in view of Ghai does not explicitly teach dynamically distributing on demand engine tasks and system resources across edge and cloud via a distribution component of the virtual engine based on the optimization performed by the at least one optimization component.
         However, Patel teaches dynamically distributing on demand engine tasks and system resources across edge and cloud via a distribution component of the virtual engine based on the optimization performed by the at least one optimization component (Patel, ¶ [0038]-[0039] the hardware resource allocator module 204 performs dynamic and automatic allocation of resources t based on the number of VMs sharing the resource and further the hardware resource allocator module 204 may reconfigure resources associated with a particular VM in runtime to accommodate the changing number of VMs and executing on the processor and various processing load demands for the processor).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware resource allocator module 204 which may reconfigure resources associated with a particular VM can dynamically or automatically allocate resources to number of virtual machines ([0038]-[0039]) of Patel into the fog server ([0221]) of Doggett 


Regarding claim 15. 
    Doggett teaches wherein the at least one optimization component utilizes resource allocation parameters comprising one or more of server capabilities (Doggett, ¶ [0080], fog server 605 comprises compute nodes 615 which provide logic processing capabilities and can host applications); client capabilities (Doggett, ¶ [0206], rules can include a rule that governs type of compute resources suitable for a virtualization technology associated with a component and a rule that governs networking capability required for devices (i.e., client devices)); end-to-end response time (Doggett, ¶ [0068], a server or other computing devices) to get data to perform its functions. This has the advantage of faster response time (i.e., less latency) and savings on network bandwidth); application resources demand (Doggett, ¶ [0178], applications include a high speed motion control and cost of execution operational parameter can depend on the amount of processing time, resource consumption, processing capacity demand, and the like); demanded and available quality of service (Doggett, ¶ [0071], a set of architecture rules structuring the architecture at performances (Quality of Service or QoS)); service level agreement (Doggett, ¶ [0087], virtual network components 622 to control connectivity, bandwidth and latency, Service Level Agreements (SLAs) (e.g., re: deterministic response time/transfer time), traffic flow control, etc); distance between devices and servers; bandwidth capacity (Doggett, ¶ [0160], bandwidth utilization (too high can indicate a rogue device) hosted on the compute nodes); or level of detail, or a combination thereof (Doggett, ¶ [0178], process critical level can depend on level of 


Regarding claim 16. 
       Doggett teaches wherein the distribution component comprises one or more virtual cells linked to a plurality of physical network resources (Doggett teaches in ¶ [0077] that the fog server or private cloud while other compute nodes such as smart connected devices operate at the edge to distribute resources to virtual network components which are equivalent to “one or more virtual cells” and further teaches in Fig. 12 how the fog server creates subsystem of virtual components which are equivalent to “one or more virtual cells” that can be connected or communicated to the physical components in order to distribute or deploy resources as disclosed in ¶ [0143]-[0144]).
Regarding claim 17.
 Claim 17 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 20. 
        Doggett teaches one or more non-transitory computer-readable media having stored thereon instructions configured to, when executed by one or more computers, cause the one or more computers to enable software engine virtualization and dynamic resource and task distribution across edge and cloud by performing steps Doggett teaches in ¶ [0230], a non-transitory or include a non-transitory device. In this context, a non-transitory storage medium may include a device that is tangible, comprising: 
            providing a virtual engine hosted across one or more cloud servers and one or more client devices connected via a network, the virtual engine comprising a virtualization logic component (Doggett teaches in ¶ [0045], the system exhibits distributed intelligence by enabling a control/automation application to be logically defined and distributed and re-distributed to run on one or more hosts e.g., virtual machine which is equivalent to “ a virtual engine” on a server and also teaches in ¶ [0066] that the "fog server" or "fog platform" which is equivalent to “cloud server” performs installation in the form of one or more compute and/or control nodes to manage the entire automation system or a portion thereof in a cloud management system into one or more compute and/or control nodes which are equivalent to “a virtualization logic component” in a virtualization infrastructure on which automation system(s) can be run and/or managed and host themselves to execute guests which include applications and/or software implementations of physical components which are equivalent to “one or more network components” or functional units and an automation portal or system software 440 and further teaches in ¶ [0077] that the network resources 560 of Fig. 5 includes virtual network resources in the fog server, physical infrastructure resources in switching/routing hardware or infrastructure resources located in smart connected devices); and 
virtualizing, via the virtualization logic component of the virtual engine, one or more system network components, one or more applications (Doggett teaches in ¶ [0066] that the "fog server" or "fog platform" which is equivalent to “cloud server “performs installation in the form of one or more compute and/or control nodes to manage the entire automation system or a portion thereof in a cloud management system which is equivalent to “cloud engine” into one or more compute and/or control nodes “a virtualization logic component” in a virtualization infrastructure on which automation system(s) can be run and/or managed and host themselves to execute guests which include applications and/or software implementations of physical components or functional units and an automation portal or system software 440.), and components of a software engine(Doggett, ¶[0125], edge devices depicted as a smart connected device 1015. In some embodiments, analytics application(s) or engines 1006 can run on a remote cloud 1050 (e.g., cloud 450 in FIG. 4) as depicted, in the fog server 1005 or both. Applications relating to enterprise system on the fog server 1005, while some on premise software 1008). Doggett also teaches in ¶ [0099], client devices can include engineering stations, tablets 740 A, mobile devices 740B, laptop computers 740C, desktop computers 740D, human machine interfaces (HMIs)/mobile HMIs 790) but, Doggett does not explicitly teach creating a virtual layer connected to the one or more client devices and the one or more cloud servers via the network.
          However Ghai teaches creating a virtual layer connected to the one or more client devices and the at least one cloud server via the network (Bloch teaches in ¶ [0054] by creating virtual Layer 2 networks, customer devices equivalent to “one or more client devices” connect to the core network at Layer 2). 
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of creating virtual layer for customer devices to be connected via the core network at Layer 2 ([0054]) of Ghai into a system of controlling application to be logically defined and distributed and re-distributed to run on one or more hosts e.g., virtual machine 
       Doggett further teaches assessing, by at least one optimization component in the virtual engine, engine task and system resource requirements from the one or more applications (Doggett, ¶ [0160]-[0161] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine. The monitoring component 1712 can monitor the health and performance of computer nodes i.e., virtual machine, CPU and memory usage by detecting the resource usage statistics to optimize the performance of the virtual machine and to allocate or deploy on a compute node or virtual machine starts and stops executing an application as well as the resource usage, and can provide the start/stop time stamps and related resource usage statistics to the usage reporting component 1722); and
          optimizing, by the at least one optimization component in the virtual engine, the allocation of engine tasks and system resources based on said assessment (Doggett, ¶ [0160] the monitoring component 1712 which is equivalent to “at least one optimization component” used to monitor the performance of compute nodes that may include virtual machine and further teaches in ¶ [0164] that the node (i.e., virtual machine) selection component 1714  can be triggered by the configuring component 1708 in some embodiments. The fog server includes one or more compute nodes which may be physically distributed and may range in capabilities). 
        Doggett in view of Ghai does not explicitly teach dynamically distributing on demand engine tasks and system resources across edge and cloud via a distribution component of the virtual engine based on the optimization performed by the at least one optimization component.
         However, Patel teaches dynamically distributing on demand engine tasks and system resources across edge and cloud via a distribution component of the virtual engine based on the optimization performed by the at least one optimization component (Patel, ¶ [0038]-[0039] the hardware resource allocator module 204 performs dynamic and automatic allocation of resources t based on the number of VMs sharing the resource and further the hardware resource allocator module 204 may reconfigure resources associated with a particular VM in runtime to accommodate the changing number of VMs and executing on the processor and various processing load demands for the processor).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware resource allocator module 204 which may reconfigure resources associated with a particular VM can dynamically or automatically allocate resources to number of virtual machines ([0038]-[0039]) of Patel into the fog server ([0221]) of Doggett further in view of Ghai invention. One would have been motivated to do so in order to the device accesses dedicated caches, buffers or resources for a VM such that an access is handled by the hardware resource manager module without exiting or transferring control to a virtualized machine monitor, thus maintaining high level of performance for the computing device.

    Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett in view of Ghai further in view of Skvortsov et al. (US. Pub. No. 2016/0142337 A1, hereinafter Skvortsov).
   
Regarding claim 8. Doggett in view of Ghai teaches the system of claim 1.
         Doggett in view of Ghai does not explicitly teach wherein the virtual engine further comprises one or more function-specific sub-engines.
         However, Skvortsov teaches wherein the virtual engine further comprises one or more function-specific sub-engines (Skvortsov, ¶ [0014], computing system or computing platform includes a physical virtual machine which is equivalent to “a virtual engine” performs certain functions and also includes 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a physical virtual machine “a virtual engine” which includes engine components as such more than one sub-engine ([0014]) of Skvortsov into Doggett in view of Ghai invention. One would have been motivated to do so in order to the system can protect users working on local computer systems, a proxy to analyze connections to network addresses and block or redirect network traffic, if a connection is suspected of exposing the system to undue risk in an efficient manner.
Regarding claim 18. 
Claim 18 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett in view of Ghai further in view of Khan et al. (US. Pub. No. 2018/0109282 A1, hereinafter Khan).

Regarding claim 9. Doggett in view of Ghai teaches the system of claim 1.
            Doggett in view of Ghai does not explicitly teach wherein the network comprises millimeter-wave (mmW) or combinations of mmW and sub 6 GHz communication systems, or a wireless local area network.
            However, Khan teaches wherein the network comprises millimeter-wave (mmW) or combinations of mmW and sub 6 GHz communication systems, or a wireless local area network (Kahn, ¶ [0008], a portable millimeter-wave wireless communications device is configured to transmit uplink signals at a sub-6 GHz band and receive downlink signals at a millimeter-wave band, wherein the millimeter-wave band is widely separated from the sub-6 GHz band).

Regarding claim 19. 
Claim 19 incorporates substantively all the limitations of claim 9 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    



/ZI YE/Primary Examiner, Art Unit 2455